            Case 1:21-cv-00532-SAG Document 84 Filed 07/26/21 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                       (410) 962-7780
                                                                         MDD_SAGchambers@mdd.uscourts.gov




                                                        July 26, 2021

  LETTER ORDER

          Re: Carrasco v. M&T Bank
              Civil Case No. SAG-21-532

  Dear Mr. Carrasco and Counsel:

          Three motions are currently pending in this case: (1) ECF 74, which was docketed as
  “Motion for Summary Judgment” but was captioned “Motion for Punitive Damages Hearing;” (2)
  ECF 75, which was docketed as a Motion to Amend/Correct ECF 74 and requests, in part, that
  Plaintiff’s claim pursuant to 15 U.S.C. § 1632 be dismissed; and (3) ECF 80, a Motion to Expedite.
  Defendant M&T Bank filed an opposition to ECF 75, in which it consented to dismissal of the
  § 1632 claim. ECF 75 will therefore be GRANTED IN PART in that Plaintiff’s § 1632 claim
  will be dismissed and DENIED IN PART as to any remaining relief requested.

           As to the remaining claims, on July 26, 2021, Plaintiff filed his Reply to ECF 74, in which,
  for the first time, he presents specific legal argument in support of his contention that summary
  judgment is warranted. ECF 83. It is axiomatic that parties are not permitted to advance new
  arguments for the first time in a reply memorandum, and thus this Court typically would not
  consider those arguments. See, e.g., Patrick v. Bureau of Alcohol, Tobacco, Firearms, and
  Explosives, Fed. Appx. ___, 2021 WL 2157685 at *5, (4th Cir. May 27, 2021) (“[A]rguments
  raised for the first time in a party's reply brief generally are insufficient for consideration by the
  district court and are not reviewable on appeal.”); Clawson v. FedEx Ground Package Sys., Inc.,
  451 Supp. 2d 731, 734 (D. Md. 2006) (“[A]n argument raised for the first time in a reply brief or
  memorandum will not be considered.”). However, in light of Plaintiff’s pro se status, it seems
  appropriate to re-docket ECF 83 as Plaintiff’s Motion for Summary Judgment and to permit the
  parties to brief the arguments raised therein on their merits. To achieve that goal, ECF 83 will be
  marked as “filed in error” and re-docketed as Plaintiff’s Motion for Summary Judgment. In
  accordance with the ordinary motions briefing schedule, Defendant’s response to Plaintiff’s
  Motion for Summary Judgment will be due on or before August 9, 2021, and Plaintiff’s reply will
  be due on or before August 23, 2021. ECF 74 and 80 will be DENIED.

                                                        Sincerely yours,

                                                                /s/

                                                        Stephanie A. Gallagher
                                                        United States District Judge
